822 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kirby L. WEBB, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-6242
United States Court of Appeals, Sixth Circuit.
May 1, 1987.

1
Before KRUPANSKY and GUY, Circuit Judges, and GILMORE, District Judge.*


2
The plaintiff appeals the summary judgment affirming the Secretary's denial of social security disability and supplemental security income benefits.  The Secretary now moves for a remand of the plaintiff's claim for further administrative proceedings.  The plaintiff has not responded to that motion.


3
In denying benefits to the plaintiff, the Secretary determined that the plaintiff did not have an impairment or impairments significantly affecting his ability to do work related activity.  The Secretary states the Appeals Council, upon further review, has agreed to a voluntary remand for further administrative proceedings, including the admission of additional medical and vocational testimony as to the plaintiff's back and heart problems.


4
Upon consideration, and there being no opposition from the plaintiff,


5
It is ORDERED that the motion to remand is granted.  This case is remanded to the district court with instructions it be remanded to the Secretary for further administrative proceedings.



*
 Honorable Horace W. Gilmore, United States District Judge for the Eastern District of Michigan, sitting by designation